Citation Nr: 0902415	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-25 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to February 1976.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2008, 
a videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  During the hearing, the veteran submitted additional 
evidence with a waiver of RO consideration, and was granted a 
90 day abeyance period for submission of further additional 
evidence.  In a January 2009 communication to the Board the 
veteran indicated that such evidence would not be 
forthcoming.


FINDINGS OF FACT

1.  An unappealed October 1996 rating decision denied the 
veteran service connection for bilateral hearing loss based 
essentially on findings that it was not shown that she had 
such disability or (essentially) that such disability might 
be related to her service.

2.  An unappealed October 1996 rating decision denied the 
veteran service connection for tinnitus based essentially on 
a finding that it was not shown that such disability might be 
related to, her service.

3.  Competent evidence received since the October 1996 
decision shows that the veteran has bilateral hearing loss 
and tinnitus, but does not tend to relate such disabilities 
to the veteran's service, does not relate to an unestablished 
fact necessary to substantiate claims of service connection 
for bilateral hearing loss and tinnitus, and does not raise a 
reasonable possibility of substantiating such claims.
CONCLUSION OF LAW

New and material evidence has not been received, and the 
claims of service connection for bilateral hearing loss and 
tinnitus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A May 2004 letter advised the veteran that because there was 
a prior final decision in the matter, she would have to 
submit new and material evidence to reopen the claims; of the 
bases for the denial of her original claims, and of what type 
of evidence would be new and material.  Furthermore, she was 
advised of the information required of her to enable VA to 
obtain evidence in support of her claim, the assistance that 
VA would provide to obtain evidence and information in 
support of her claims, and the evidence that she should 
submit if she did not desire VA to obtain such evidence on 
her behalf.  The letter also advised her to submit any 
evidence in her possession pertinent to her claims.  This 
notice, provided prior to the initial adjudication of the 
instant claims, was in substantial compliance with the notice 
requirements of the VCAA, and the guidelines of the U.S. 
Court of Appeals for Veterans Claims (Court) regarding the 
specific notice required in claims to reopen.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  A March 2006 letter 
provided notice regarding disability ratings and effective 
dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Given that the claim to reopen is being 
denied, any question as to the timeliness of such notice is 
moot.  

The veteran has not identified any pertinent evidence that is 
outstanding (in January 2009 she indicated she had nothing 
further to add).  Notably, in a claim to reopen the duty to 
assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until the previously denied 
claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The VCAA 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  See Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Board finds 
that VA has met its assistance obligations in this case.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's file has been rebuilt and her service treatment 
records (STRs), with the exception of dental records, are 
unavailable.  In such a situation, VA has a heightened duty 
to assist her in developing her claims.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  This duty includes a search for 
alternate medical records, as well as a heightened obligation 
on the Board's part to explain its findings and conclusions, 
and carefully consider the benefit- of-the-doubt rule.  See 
Cromer v. Nicholson, 19 Vet. App. 215 (2005).  An October 
2004 memo indicates that attempts to reconstruct and locate 
her STRs were unsuccessful.

A March 1996 rating decision denied the veteran service 
connection for bilateral hearing loss and tinnitus 
essentially on the bases that there was no evidence that she 
had bilateral hearing loss or that any current tinnitus might 
be related to her service.  The veteran was notified of the 
March 1996 rating decision and of her appellate rights.  She 
did not file a notice of disagreement with that decision, and 
it became final based on the evidence of record at the time 
of the decision, and may not be reopened or allowed based on 
such evidence.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.  

New and material evidence is defined by regulation.  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  [This 
regulation was revised effective for claims to reopen filed 
on and after August 29, 2001.  Since the instant claim to 
reopen was filed after that date, the current definition 
applies.] 

The evidence of record at the time of the October 1996 rating 
decision included:  The veteran's STRs (which are now lost 
but, per the October 1996 rating decision, a copy of which is 
associated with the claims file) which did not mention 
hearing loss or tinnitus.  (While the appellant bemoans the 
fact that the STRs are lost (and the fact that they have been 
misplaced is regrettable), indicating that their absence 
precludes her from substantiating her claim, presumably if 
they were existent, they would contain the same information 
as they had in October 1996.  Notably, the appellant has not 
alleged error in that decision.  See 38 U.S.C.A. § 7105.)  
Outpatient treatment reports from Dr. G. B.  A report of a 
March 1996 VA examination which found the veteran had normal 
hearing by VA standards, and noted her complaints of constant 
tinnitus which she attributed to service.

Evidence received since the October 1996 rating decision 
consists of:  VA records from October 1998 to January 2008 
which show ENT visits and note hearing loss and tinnitus (to 
include a March 1999 record which shows hearing loss 
secondary to intractable otosclerosis, and audiograms from 
December 2001, January 2004 and May 2004 which show bilateral 
hearing loss and tinnitus); the veteran's testimony at the 
October 2008 hearing; and statements from the veteran and her 
mother.

As the claims were previously denied because the evidence did 
not show that the veteran had a hearing loss disability or 
that any current tinnitus disability might be related to her 
service, for evidence received since the October 1996 denial 
to be new and material, it must (as the veteran has been 
advised, including at the October 2008 hearing) relate to 
these unestablished facts, i.e., it must tend to show that 
she has a hearing loss disability, and that such disability 
and her tinnitus might be related to her service.

The additional evidence received since October 1996 is new in 
that it shows that the veteran apparently now has a hearing 
loss disability.  However, for such evidence to be material 
it must also address the further unestablished facts 
necessary to substantiate her claim, i.e., it must show or 
tend to show that the current hearing loss and tinnitus might 
be related to her service.  None of the evidence received 
since October 1996 is competent evidence to that effect.  The 
veteran has not submitted any medical opinion indicating that 
the claimed disabilities might be related to her service, and 
the VA treatment records associated with her claims file in 
the interim since October 1996 do not suggest it might be so.  
To the extent that they address the etiology of her hearing 
loss and tinnitus at all, they are against her claim (as they 
relate her hearing disability to intractable otosclerosis). 

As for the veteran's testimony and statements relating her 
bilateral hearing loss and tinnitus to noise trauma in 
service, such evidence cannot serve to provide a competent 
link between the post-service medical disability and service.  
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions 
regarding medical causation do not constitute material 
evidence to reopen a previously denied claim).

In summary, while the additional evidence received does 
address one of the unestablished facts needed to substantiate 
her claims of service connection of bilateral hearing loss 
and tinnitus, namely that she has a hearing loss disability 
it does not address the other unestablished facts necessary 
to substantiate her claims, i.e., whether the current 
disabilities might be related to an event, injury, or disease 
in service.  Therefore, the additional evidence received does 
not raise a reasonable possibility of substantiating the 
claims and is not material.  Accordingly, the claims may not 
be reopened.


ORDER

The appeal to reopen claims of service connection for 
bilateral hearing loss and tinnitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


